DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 13, 5-6, 8-11, 13, 15-16, 18-20, 41-62 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record discloses a center between the first electrical connection terminal and the second electrical connection terminal is laterally biased from a centerline of the impedance matching part such that a length from the first electrical connection terminal to a left end of the impedance matching part, and a length from the second electrical connection terminal to a right end of the impedance matching part are different from each other. Further, none of the cited prior art of record discloses the first conductive structure having a first length along a first direction and having a plurality of first conductive parts wherein ends of two adjacent first conductive parts are connected by a first conductive element, and the plurality of first conductive parts are protruded toward a second direction perpendicular to the first direction, wherein at least some of the first conductive parts are triangle structures or trapezoid structures. Further search and consideration did not yield any references suitable for a U.S.C. §102 or U.S.C. 103 rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887